          Case 1:19-cr-00373-PGG
               1:19-cr-00373-PGG Document
                                 Document 128
                                          126-4Filed
                                                  Filed 01/07/20Page
                                                      01/07/20    Page 1 of
                                                                     1 of 1 1


UNITED STATES DlSTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 UNITED STATES OF AMERICA,
                                   Plaintiff,                                   er
                                                                             19 xx 373          (cPGG)
                  -against-
                                                                     ORDER FOR ADMISSION
 MICHAEL AVENA TTI,                                                     PRO HAC VICE
                                   Defendant.




         The motion of       HOW ARD M. SREBNICK ,                                        for admission to
                           ---------------------
practice Pro Hae Vice in the above captioned action is granted.

         Applicant has declared that he/she is a member in good standing of the bar(s) of the state(s) of

     FLORIDA and CALIFORNIA
----'=-===-=-=-==--='--'="--='-~-'==----- ; and that his/her contact information is as follows

(please print):

         Applicant's Name:      HOWARD M. SREBNICK

         Firm Name:        Black Srebnick Kornspan & Stumpf, P.A.
                                                                     ------
         Address:     201 S. Biscayne Boulevard, Suite 1300

         City I State/ Zip:   Miami, Florida 33131

         Telephone /Fax:      (305)371-6421 and FAX (305) 358-2006

Applicant having requested admission Pro Hae Vice to appear for all purposes as counsel for

      MICHAEL A VENA TTI
------------------------- in the above entitled action;
         IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hae Vice in the above

captioned case in the United States District Court for the Southern District of New York. All attorneys

appearing before this Court are subject to the Local Rules of this Court, including the Rules governing

discipline of attorneys.




Dated:

                                                         United States District Megistrate Judge
